       Case 3:19-cv-01972-WHA Document 32 Filed 05/24/19 Page 1 of 3


1    HASSARD BONNINGTON LLP
     Philip S. Ward (#51768) psw@hassard.com
2    Warren R. Webster (#209540) wrw@hassard.com
     275 Battery Street, Suite 1600
3    San Francisco, California 94111-3370
     Telephone: (415) 288-9800
4    Fax: (415) 288-9801

5
     BRUNETTI ROUGEAU LLP
6    Kenneth A. Brunetti (156164) kbrunetti@brlawsf.com
     Gregory A. Rougeau (194437) grougeau@brlawsf.com
7    235 Montgomery Street, Ste. 410
     San Francisco, CA 94104
8    Telephone: (415) 992-8943
     Fax: (415) 992-8915
9
     Attorneys for Plaintiffs
10   SAN FRANCISCO TAXI COALITION, et al.

11
                                      UNITED STATES DISTIRCT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13

14
     SAN FRANCISCO TAXI COALITION, et al.,
15                                                       CASE NO. 3:19-CV-01972-WHA
                               Plaintiffs,
16
             vs.                                         STIPULATION TO EXTEND FILING
17                                                       DATES and [PROPOSED] ORDER
     CITY AND COUNTY OF SAN
18   FRANCISCO, et al.,

19                             Defendants.

20                                                       Judge: Hon. William H. Alsup

21

22

23

24

25

26
27

28


                                                   -1-
     Stipulation to Extend Filing Dates
       Case 3:19-cv-01972-WHA Document 32 Filed 05/24/19 Page 2 of 3


1                 Plaintiffs, San Francisco Taxi Coalition, et al. (“Plaintiffs”), and Defendants, the
2        City and County of San Francisco (“Defendants”), by their respective undersigned counsel,
3
         hereby stipulate the following and agree as follows:
4
         1.) On May 9, 2019 Defendants filed a Motion for Judgment on the Pleadings (the
5
             “Motion”) in United States District Court for the Northern District of California.
6

7        2.) A hearing on the Motion is set for June 20, 2019 at 8:00 a.m. before the Hon. Judge

8            Alsup.

9        3.) Plaintiffs unfortunately miscalculated the filing dates for their opposition brief.
10           Defendant’s counsel has graciously agreed to stipulate to extended filing dates.
11
         4.) Plaintiffs will file an opposition brief to the Motion not later than Wednesday, May 29,
12
             2019.
13
         5.) Defendants will file a reply brief not later than Thursday, June 6, 2019.
14

15       6.) Plaintiffs and Defendants agree the Hearing on the matter will remain on June 20, 2019

16           at 8:00 a.m. if the Judge consents.

17   IT IS SO AGREED.
18
     Dated: May 24, 2019                                     BRUNETTI ROUGEAU LLP
19
                                                             By: /s/ Kenneth A. Brunetti
20                                                               Kenneth A. Brunetti
21                                                           Attorneys for Plaintiffs
                                                             SAN FRANCISCO TAXI COALITION, et
22                                                           al.
23

24   Dated: May 24, 2019
25                                                           By: /s/ Aileen M. McGrath
                                                               Aileen M. McGrath
26
                                                             Attorneys for Defendants
27                                                           CITY AND COUNTY OF SAN
                                                             FRANCISCO
28


                                                       -2-
     Stipulation to Extend Filing Dates
       Case 3:19-cv-01972-WHA Document 32 Filed 05/24/19 Page 3 of 3


1

2    IT IS SO ORDERED.

3
     DATED:____________                   _____________________________
4                                         WILLIAM ALSUP
                                          UNITED STATES DISTIRCT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                           -3-
     Stipulation to Extend Filing Dates
